*815Defendant’s motion to dismiss the plaintiffs "appeal” taken from the order of this court dated November 17, 1977 which dismissed an appeal on the ground of nonfinality, granted and the appeal dismissed, without costs. No appeal lies to this court from such order. [See 43 NY2d 746.]
Plaintiffs motion for leave to proceed as a poor person dismissed as moot.
Plaintiffs motion for leave to appeal from the order of the Appellate Division dated April 7, 1978, denying the motion to docket an appeal in that court, dismissed on the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Plaintiffs application "for writ of certiorari”, treated as a motion for leave to appeal, denied.